Exhibit 10.24

LOGO [g44801logo_1.jpg]

December 3, 2007

Mr. Steven J. Goldman

Dear Steve:

This letter confirms your promotion to the position of Senior Vice President of
Operations of Star Gas Partners, L.P. and its subsidiaries (the “Partnership”),
effective as of May 31, 2007. We are pleased to offer you the following
compensation package and other terms, the levels and conditions of which will be
in effect during your employment, unless otherwise modified by agreement between
you and the Partnership.

Base Salary: Your base annual salary will be $275,000 per year. You will be paid
$11,458.33 semi-monthly subject to withholding of all applicable taxes and
benefit deductions.

Benefit Coverage: You will be eligible to participate in the Partnership’s
benefits plans in accordance with their terms and conditions.

Terms: It is understood that your employment is at will and that either party
can terminate the relationship at any time. If the Partnership terminates your
employment for reasons other than for cause, or you terminate your employment
for good reason, you will be entitled to one year’s salary as severance. In
consideration of this offer you agree that while you are an employee of the
Partnership and for twelve months thereafter, you will not compete with the
Partnership nor become involved either as an employee, as a consultant or in any
other capacity, in the sale of heating oil or propane on a retail basis. You
agree that you will not reveal any confidential information concerning the
Partnership and that you will not solicit, nor seek to hire, employees of the
Partnership during that time.

Please indicate your acceptance of this offer by signing and dating this letter
below.

Should you have any questions, please do not hesitate to call me.

 

Sincerely,    Daniel P. Donovan President and Chief Executive Officer

 

Accepted:           Steven J. Goldman   Date